 

Exhibit 10.63



 



Prepared By/Return To:   KEN BURKE, CLERK OF COURT     AND COMPTROLLER PINELLAS
COUNTY, FL SNR Denton US LLP   INST# 2012296401 10/11/2012 at 12:36 PM 233: S.
Wacker: Drive, Suite 7800   OFF REC BK: 17747 PG: 111-138 Chicago, Illinois
60606   Doc Type: MTG RECORDING: $239.50 Attn: Steven R. Davidson, Esq.   M DOC
STAMP: $84000.00 INT TAX: $48000.00           [Reserved]      

 

MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE
FILING

 

by

 

WATERTON LANSBROOK VENTURE, L.L.C.;

a Delaware limited liability company,

as Mortgagor

 

and

 

Bank of America, N.A.,

a national banking association,

as Mortgagee

 

This document serves as a Fixture Filing under the Florida Uniform Commercial
Code.

 

Mortgagor's Organizational Identification Number is 4970971

 

 

 

 

Mortgage. Assignment of Rents, Security Agreement and Fixture Filing

 

This Mortgage, Assignment of Rents, Security Agreement and Fixture Filing is
made as of the 28th day of September, 2012, by WATERTON LANSBROOK VENTURE,
L.L.C., a Delaware limited liability company (herein referred to as
"Mortgagor"), whose address is 30 S. Wacker Drive, #3600, Chicago, Illinois
60606, Attn: Marc Swerdlow, and 30 S. Wacker Drive, #3600, Chicago, Illinois
60606, Attn: Erm An.kin, to Bank of America, N.A., a national banking
association (“Mortgagee”), whose address is 135 South LaSalle, Suite 630,
Chicago, Illinois 60603.

 

Recitals

 

Mortgagor has requested that Mortgagee make the Loan (as hereinafter defined) to
Mortgagor. As a condition precedent to making the Loan, Mortgagee has required
that Mortgagor execute and deliver this Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing to Mortgagee.

 

Grants and Agreements

 

Now, therefore, in order to induce Mortgagee to make the Loan to Mortgagor,
Mortgagor agrees as follows:

 

Article I
Definitions.

 

As used in this Mortgage, the terms defined in the Preamble hereto shall have
the respective meanings specified therein, and the following additional terms
shall have the meanings specified:

 

"Accessories" means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Mortgagor, which are now or hereafter attached to or
situated in, on or about the Property, or used in or necessary to the complete
and proper planning, development, use, occupancy or operation thereof, or
acquired (whether delivered to the Property or stored elsewhere) by Mortgagor
for use or installation in or on the Property, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Property.

 

"Accounts" means all accounts of Mortgagor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

 

"Additions" means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, .and renewals and replacements
thereof.

 

"Claim" means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

 

"Condemnation" means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain.
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

 

"Condemnation Awards" means any and all judgments, awards of damages {including
severance and consequential damages), payments, proceeds, settlements, amounts
paid to Mortgagor for a taking in lieu of Condemnation, or other compensation
heretofore or hereafter made, including interest thereon, and the right to
receive the same, as a result of, or in connection with, any Condemnation or
threatened Condemnation.

 

 

 

 

"Condominium Declaration" means the Declaration of Condominium for Lansbrook
Village Condominium recorded with the Clerk of the Court of Pinellas County,
Florida as Instrument 2005428028 on October 26, 2005, as amended from time to
time.

 

"Contract of Sale" means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

 

"Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or

both, would constitute an Event of Default under the provisions of this
Mortgage.

 

"Design and Construction Documents" means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Property or the construction or repair of Improvements,
including all agreements with architects, engineers or contractors for such
services, work or materials; (b) all plans, drawings and specifications for the
development of the Property or the construction or repair of Improvements; (c)
all permits, licenses, variances and other rights or approvals issued by or
obtained from any Governmental Authority or other Person in connection with the
development of the Property or the construction or repair of Improvements; and
(d) all amendments of or supplements to any of the foregoing.

 

"Dispute" means any controversy, claim or dispute between or among the parties
to this Mortgage, including any such controversy, claim or dispute arising out
of or relating to (a) this Mortgage,

(b) any other Loan Document, (c) any related agreements or instruments, or {d)
the transaction

contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).

 

"Encumbrance" means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any covenant, condition or restriction imposed in
connection with any condominium development or cooperative housing development),
Lease or other matter of any nature that would affect title to the Property.

 

"Environmental Agreement" means the Environmental Indemnification and Release
Agreement of even date herewith by and between Mortgagor and Mortgagee
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.

 

“Event of Default" means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

 

"Expenses" means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Mortgagee in making, funding, administering or modifying the Loan,
in negotiating or entering into any "workout" of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Mortgage or any of
the other Loan Documents, including attorneys' fees, court costs, receiver's
fees, management fees and costs incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.

 

"Future Advances" means any loan of money from Mortgagee to Mortgagor made
within twenty

(20) Years from the date hereof. The total amount of such loan or loans may
increase or decrease from time to time, but the total unpaid aggregate balance
secured by this Mortgage at any one time shall not exceed $72,000,000, plus
interest thereon, and any disbursements made for the payment of the Property
Assessments (whether taxes, levies or otherwise), insurance, or other liens on
the Property, with interest on such disbursements. The Mortgagee has no
obligation whatsoever, to make a Future Advance.

 

 

 

 

"Governmental Authority" means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

 

"Guarantor" means Waterton Venture XI Holdings, L.L.C. and its heirs, personal
representatives, successors and assigns.

 

"Guaranty" means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Mortgagee, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

 

"Improvements" means all improvements constituting a part of the Property.

 

"Insurance Proceeds" means the insurance claims under and the proceeds due
Borrower of any and all policies of insurance covering the Property or any part
thereof, including all returned and unearned premiums due Borrower with respect
to any insurance relating to such Property, in each case whether now or
hereafter existing or arising.

 

"Laws" means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

 

"Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

 

"Letter of Credit” means any letter of credit issued by Mortgagee for the
account of Mortgagor or its nominee in connection with the development of the
Property or the construction of the Improvements, together with any and all
extensions, renewals or modifications thereof, substitutions therefor or
replacements thereof.

 

"Lien" means any mortgage, Mortgage, pledge, security interest, assignment,
judgment, lien 01· charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

 

"Loan" means the loan from Mortgagee to Mortgagor, the repayment obligations in
connection with which are evidenced by the Note.

 

“Loan Agreement" means the Term Loan Agreement of even date herewith between
Mortgagor and Mortgagee which sets forth, among other things, the terms and
conditions upon which the proceeds of the Loan will be disbursed, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.

 

"Loan Documents" means this Mortgage, the Note, the Guaranty, the Environmental
Agreement, the Loan Agreement, any Swap Contract, any application or
reimbursement agreement executed in connection with any Letter of Credit,, and
any and all other documents which Mortgagor, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.

 

"Mortgage" means this Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing, as the same may from time to time be extended, renewed, amended,
restated, supplemented or otherwise modified.

 

 

 

 

"Note" means the Promissory Note of even date herewith in the original principal
amount of Thirty-Four Million and No/100 Dollars ($34,000,000.00) made by
Mortgagor to the order of Mortgagee, as the same may from time to time be
extended, renewed, amended, restated, supplemented or otherwise modified.

 

"Notice" means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.8 of this Mortgage.

 

"Obligations" means all present and future debts, Future Advances, obligations
and liabilities of Mortgagor to Mortgagee arising pursuant to, and/or on account
of, the provisions of this Mortgage, the Note or any of the other Loan
Documents, including the obligations: (a) to pay all principal, interest, late
charges, prepayment premiums (if any) and other amounts due at any time under
the Note; (b) to pay all Expenses, indemnification payments, fees and other
amounts due at any time under this Mortgage or any of the other Loan Documents,
together with interest thereon as herein or therein provided; (c) to pay and
perform all obligations of Mortgagor under any Swap Con1ract; (d) to perform,
observe and comply with all of the other terms, covenants and conditions,
expressed or implied, which Mortgagor is required to perform, observe or comply
with pursuant to this Mortgage or any of the other Loan Documents; and (e) to
pay and perform all future advances and other obligations that Mortgagor or any
successor in ownership of all or part of the Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Mortgagee, when a writing evidences the parties' agreement that the advance or
obligation be secured by this Mortgage.

 

"Permitted Encumbrances" means (a) any matters set forth in any policy of title
insurance issued to Mortgagee and insuring Mortgagee's interest in the Property
which are acceptable to Mortgagee as of the date hereof, (b) the Liens and
interests of this Mortgage, and (c) any other Encumbrance that Mortgagee shall
expressly approve in its sole and absolute discretion, as evidenced by a "marked
up" commitment for title insurance initialed on behalf of Mortgagee.

 

"Person" means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

 

"Personalty" means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired by
Mortgagor and which is used in the construction of, or is placed upon, or is
derived from or used in connection with the maintenance, use, occupancy or
enjoyment of, the Property, including (a) the Accessories; (h) the Accounts; (c)
all franchise, license, management or other agreements with respect to the
operation of the Real Property or the business conducted therein (provided all
of such agreements shall be subordinate to this Mortgage, and Mortgagee shall
have no responsibility for the performance of Mortgagor's obligations
thereunder) and all general intangibles (including payment intangibles,
trademarks, trade names, goodwill, software and symbols) related to the Real
Property or the operation thereof; (d) all sewer and water taps, appurtenant
water stock or water rights, allocations and agreements for utilities, bonds,
letters of credit, permits, certificates, licenses, guaranties, warranties,
causes of action, judgments, Claims, profits, security deposits, utility
deposits, and all rebates or refunds of fees, Taxes, assessments, charges or
deposits paid to any Governmental Authority related to the Real Property or the
operation thereof; (e) all of Mortgagor's rights and interests under all Swap
Contracts, including all rights to the payment of money from Mortgagee under any
Swap Contract and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Contract; (f) all insurance
policies held by Mortgagor with respect to the Property or Mortgagor's operation
thereof; and (g) al! money, instruments and documents (whether tangible or
electronic) arising from or by virtue of any transactions related to the
Property, and all deposits and deposit accounts of Mortgagor with Mortgagee
related to the Property, including any such deposit account from which Mortgagor
may from time to time authorize Mortgagee to debit and/or credit payments due
with respect to the Loan; together with all Additions to and Proceeds of all of
the foregoing.

 

 

 

 

"Proceeds" when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

 

"Property" means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Mortgagor's right, title and interest in and to all Design
and Construction Contracts, all Contracts of Sale and all Refinancing
Commitments.

 

"Property Assessments" means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner's association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

 

"Real Property" means the property located in the County of Pinellas, State of
Florida, as described in Exhibit A, together with (a) all estates, title
interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights-of-way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Mortgagor
and belonging or appertaining to the Property; (b) all Claims whatsoever of
Mortgagor with respect to the Property, either in law or in equity, in
possession or inexpectancy; (c) all estate, right, title and interest of
Mortgagor in and to all streets, roads and public places, opened or proposed,
now or hereafter adjoining or appertaining to the Property; and (d) all options
to purchase the Property, or any portion thereof or interest therein, and any
greater estate in the Property, and all Additions to and Proceeds of the
foregoing.

 

"Refinancing Commitment" means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.

 

"Rents" means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

 

"State" means the state in which the Property is located.

 

"Swap Contract" means· any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the "Master Agreement") published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty (as defined in the Loan Agreement) and Mortgagor (or its Affiliate
(as defined in the Loan Agreement)), together with any related schedule and
confirmation, as amended, supplemented, superseded or replaced from time to
time.

 

"Swap Transaction" means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Mortgagor (or its
Affiliate) so long as a writing, such as a Swap Contract, evidences the
parties'- intent that such obligations shall be secured by this Mortgage in
Connection with the Loan.

 

 

 

 

 

"Taxes" means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority ·or any community
facilities or other private district on Mortgagor or on any of its properties or
assets or any part thereof or in respect of any of its franchises. businesses,
income or profits.

 

"Transfer" means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

 

"Units" means the condominium units described in Schedule l attached hereto and
encumbered

by this Mortgage.

 

Article II

Granting Clauses; Condition of Grant.

 

Section 2.1           Conveyances and Security Interests.

 

In order to secure the prompt payment and performance of the Obligations,
Mortgagor (a) grants, bargains, sells, aliens, remises, releases, assigns,
mortgages, hypothecates, deposits, pledges, sets over, confirms, warrants and
conveys the Real Property unto Mortgagee, an estate, right, title and interest
of Mortgagor in and to the Real Property, whether now owned or held or hereafter
acquired by Mortgagor, to have and hold the Real Property unto Mortgagee, its
successors and assigns forever; and to hold the Real Property unto Mortgagee in
fee simple forever; provided that Mortgagor may retain possession of the Real
Property until the occurrence of an Event of Default; (b) grants to Mortgagee a
security interest in the Personalty; (c) assigns to Mortgagee, and grants to
Mortgagee a security interest in all Condemnation Awards and all Insurance
Proceeds; and (d) assigns to Mortgagee, and grants to Mortgagee a security
interest in, all of Mortgagor's right, title and interest in, but not any of
Mortgagor's obligations or liabilities under, all Design and Construction
Documents. all Contracts of Sale and all Refinancing Commitments. All Persons
who may have or acquire an interest in all or any part of the Property will be
deemed to have notice o and will be bound by, the terms of the Obligations and
each other agreement or instrument made or entered :into in connection with each
of the Obligations. Such terms include any provisions in the Note, the Loan
Agreement or any Swap Contract which provide that the interest rate on one or
more of the Obligations may vary from time to time. The definition of
"Obligations" includes Future Advances.         ·

 

Section 2.2           Absolute Assignment of Leases and Rents.

 

In consideration of the making of the Loan by Mortgagee to Mortgagor, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor absolutely and uncoriditiona1ly assigns the Leases and
Rents to Mortgagee. This assignment is, and is intended to be, an unconditional,
absolute and present assignment from Mortgagor to Mortgagee of all of
Mortgagor’s right, title and interest in and to the Leases and the Rents and not
an assignment in the nature of a pledge of the Leases and Rents or the mere
grant of a security interest therein. So long as no Event of Default shall
exist, however, and so long as Mortgagor is not in material default in the
performance of any obligation, covenant or agreement contained in the Leases,
Mortgagor shall have a license (which license shall terminate automatically and
without notice during the pendency of an Event of Default or a material default
by Mortgagor under the Leases) to collect, but not prior to accrual, all Rents.
Mortgagor agrees to collect and hold all Rent in trust for Mortgagee and to use
the Rents for the payment of the cost of operating and maintaining the Property
and for the payment of the other Obligations before using the

Rents for any other purpose.

 

 

 

 

The assignments of Leases and Rents contained in this Mortgage are intended to
provide Mortgagee with all of the rights and remedies of mortgagees pursuant to
Section 697.07 of the Florida Statutes (hereinafter "Section 697.07"), as may be
amended from time to time. However, in no event shall this reference diminish,
alter, impair, or affect any other rights and remedies of Mortgagee, including
.but not limited to, the appointment of a receiver, nor shall any provision in
this Section diminish, alter, impair or affect any rights or powers of the
receiver in law or equity or as set forth herein. In addition, this assignment
shall be fully operative without regard to value of the Property or without
regard to the adequacy of the Property to serve as security for the obligations
owed by Mortgagor to Mortgagee, and shall be in addition to any rights arising
under Section 697.07. Further, except for the notices required hereunder, if
any, Mortgagor waives any notice of default or demand for turnover of rents by
Mortgagee, together with any rights under Section 697.07 to apply to a court to
deposit the Rents into the registry of the court or such other depository as the
court may designate.

 

Section 2.3           Security Agreement. Fixture Filing and Financing
Statement.

 

This Mortgage creates a security interest in the Personalty, and, to the extent
the Personalty is not real property, this Mortgage constitutes a security
agreement from Mortgagor to Mortgagee under the Uniform Commercial Code of the
State. In addition to an of its other rights under this Mortgage and otherwise,
Mortgagee shall have all of the rights of a secured party under the Uniform
Commercial Code of the State, as in effect from time to time, or under the
Uniform Commercial Code in force from time to time .in any other state to the
extent the same is applicable Law. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Mortgage shall also be effective as a financing statement with
respect to any other Property as to which a security interest may be perfected
by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Mortgagee are set forth in the opening paragraph of this Mortgage.
A carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as a financing
statement for any of the purposes referred to in this Section. Mortgagor hereby
irrevocably authorizes Mortgagee at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Mortgagee to establish or
:maintain the validity, perfection and priority of the security interests
granted in this Mortgage. The foregoing authorization includes M01tgagor's
irrevocable authorization for Mortgagee at any time and from time to time to
file any initial financing statements and amendments thereto that indicate the
Personalty (a) as "all assets" of Mortgagor or words of similar effect,
regardless of whether any particular asset comprised in the Personalty falls
within the scope of the Uniform Commercial Code of the State or the jurisdiction
where the initial financing statement or amendment is filed, or (b) as being of
an equal or lesser scope or with greater detail

 

Section 2.4           Release of Mortgage and Termination of Assignments and
Financing Statements.

 

If and when Mortgagor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, Mortgagee will provide
a release of the Property from the lien of this Mortgage and termination
statements for filed financing statements, if any, to Mortgagor. Mortgagor shall
be responsible for the recordation of such release and the payment of any
recording and filing costs. Upon the recording of such release and the filing of
such termination statements, the absolute assignments set forth in Section 2.2
shall automatically terminate and become null and void.

 

 

 

 



Article III

Representations and Warranties.

 

Mortgagor makes the following representations and warranties to Mortgagee:

 

Section 3.1           Title to Real Property.

 

Mortgagor (a) owns fee simple title to Parcel 1of the Property and an easement
interest in Parcels

2 and 3 of the Property, (b) owns all of the beneficial and equitable interest
in and to the Real Property, and (c) is lawfully seized and possessed of the
respective interests described in Section 3.I (a) hereof of the Real Property.
Mortgagor has the right and authority to mortgage and convey the Real Property
and does hereby mortgage and convey the Real Property to Mortgagee. The Real
Property is subject to no Encumbrances .other than the Permitted Encumbrances. ·

 

Section 3.2           Title to Other Property.

 

Mortgagor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Construction Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

 

Section 3.3           Property Assessments.

 

The Units are assessed for purposes of Property Assessments as a separate and
distinct parcels from any other property, such that the Units shall never become
subject to the Lien of any Property Assessments levied or assessed against any
property other than the Units.

 

Section 3.4           Independence of the Real Property.

 

Other than shared walls, floors, ceilings and similar structures, no buildings
or other improvements on property not covered by this Mortgage rely on the Units
or any interest therein to fulfill any requirement of any Governmental Authority
for the existence of such property, building or improvements; and none of the
Real Property relies, or will rely, on any property not covered by this Mortgage
or any interest therein to fulfill any requirement of any Governmental
Authority. To the best of Borrower's knowledge, the Units have been properly
subdivided from all other property in accordance with the requirements of any
applicable Governmental Authorities.

 

Section 3.5           Existing Improvements.

 

To the best of Borrower's knowledge, the existing Improvements, if any, were
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.

 

Section 3.6           Leases and Tenants.

 

To the best of Borrower's knowledge, the Leases 1U"e valid and are in full force
and effect, and Mortgagor is not in default under any of the terms thereof.
Except as expressly permitted in the Loan Agreement, Mortgagor has not accepted
any Rents in advance of the time the same became due under the Leases and has
not forgiven, compromised or discounted any of the Rents. Mortgagor has title to
and the right to assign the Leases and Rents to Mortgagee, and no other
assignment of the Leases or Rents has been granted. To the best of Mortgagor's
knowledge and belief, no tenant or tenants occupying,individually or in the
aggregate, more than five percent (5%) of the net rentable area of the
improvements are in default under their Lease(s) or are the subject of any
bankruptcy, insolvency or similar proceeding.

 

 

 

 

Article IV
Affirmative Covenants.

Section 4.1           Obligations.

 

Mortgagor agrees to promptly pay and perform all of the Obligations, time being
of the essence in each case.

 

Section 4.2           Property Assessments; Documentary Taxes.

 

Mortgagor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Mortgagee, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Mortgagor will promptly
pay all stamp, documentary, recordation, transfer and intangible tax.es and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Mortgage or any of the other Loan Documents.

 

Section 4.3           Permitted Contests.

 

Mortgagor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Mortgagor shall in good fu.ith, and at its cost
and expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) Mortgagee is not subjected to any
Claim as a result of such contest, and {d) for contests that involve $500,000 or
more, Mortgagor provides assurances satisfactory to Mortgagee (including the
establishment of an appropriate reserve account with Mortgagee) of its ability
to pay such Property Assessments or comply with such Law in the event Mortgagor
is unsuccessful in its contest. Each such contest shall be promptly prosecuted
to final conclusion or settlement, and Mortgagor shall indemnify and save
Mortgagee harmless against all Claims in connection therewith. Promptly after
the settlement or conclusion of such contest or action, Mortgagor shall comply
with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.

 

Section 4.4           Compliance with Laws.

 

Mortgagor will comply with and not violate, and cause to be complied with and
not violated, all present and future Laws applicable to the Property and its use
and operation.

 

Section 4.5           Maintenance and Repair of the Property.

 

Mortgagor, at Mortgagors sole expense, will (a) keep and maintain Improvements
and Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.

 

Section 4.6           Additions to Security.

 

All right, title and interest of Mortgagor in and to all improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, -without any further Mortgage, conveyance,
assignment or other act by Mortgagor, become subject to the Lien of this
Mortgage as fully and completely, and -with the same effect, as though now owned
by Mortgagor and specifically described in the granting clauses hereof.
Mortgagor agrees, however, to execute and deliver to Mortgagee such further
documents as may be required by the terms of the Loan Agreement and the other
Loan Documents.

 

 

 

 

Section 4.7           Subrogation.

 

To the extent permitted by Law, Mortgagee shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Mortgagee whether or not from
the proceeds of the Loan. This Section shall not be deemed or construed,
however, to obligate Mortgagee to pay or discharge any Lien.

 

Section 4.8           Leases.

 

(a)          Except as expressly permitted in the Loan Agreement, Mortgagor
shall not enter into any Lease with respect to all or any portion of the
Property without the prior written consent of Mortgagee.

 

(b)           Mortgagee shall not be obligated to perform or discharge any
obligation of Mortgagor under any Lease. The assignment of Leases provided for
in this Mortgage in no manner places on Mortgagee any responsibility for (i) the
control, care, management or repair of the Property, (ii) the carrying out of
any of the terms and conditions of the Leases, (ill") any waste committed on the
Property, or (iv) any dangerous or defective condition on the Property (whether
known or unknown).

 

(c) No approval of any Lease by Mortgagee shall be for any purpose other than to
protect Mortgagee's security and to preserve Mortgagee's rights under the Loan
Documents, and no such approval shall result in a waiver of a Default or Event
of Default.

 

Article V
Negative Covenants.

 

Section 5.1           Encumbrances.

 

Mortgagor will not permit any of the Property to become subject to any
Encumbrance other than the Permitted Encumbrances. Within thirty (30) days after
the filing of any mechanic's lien or other Lien or Encumbrance against the
Property, Mortgagor will promptly discharge the same by payment or filing a bond
or otherwise as permitted by Law, or provide evidence that the same was insured
over by a title company. For Liens or Encumbrances less than $50,000, or for
Liens or Encumbrances of $50,000 or more in which Mortgagee's security bas been
protected by the filing of a bond, title insurance or otherwise in a manner
satisfactory to Mortgagee in its sole and absolute discretion, Mortgagor shall
have the right to contest in good faith any Claim, Lien or Encumbrance, provided
that Mortgagor does so diligently and without prejudice to Mortgagee or delay in
completing construction of the Improvements. Mortgagor shall give Mortgagee
Notice of any default under any Lien and Notice of any foreclosure or threat of
foreclosure with respect to any of the Property.

 

Section 5.2           Transfer of the Property.

 

Mortgagor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Mortgage). The Transfer
of the general partnership interest in Mortgagor, if Mortgagor is a general
partnership, or the Transfer of more than 50% of the membership interests in
Mortgagor (whether in one or more transactions during the term of the Loan)
shall be deemed to be a prohibited Transfer of the Property. Notwithstanding the
forgoing, WRPV XI Lansbrook Tampa, L.L.C. ("Lansbrook Tampa") or an affiliate of
Mortgagor shall be permitted to buy out, reduce, or take assignment of KMG
Stratus Lansbrook, LLC's interests without Mortgagee' s consent, so long as
Lansbrook Tampa continues to own a controlling interest in Mortgagor.         ·

 

 

 

 

Section 5.3           Removal, Demolition or Alteration of Accessories and
Improvements.

 

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Mortgagee. Mortgagor may remove and dispose of, free from the
Lien of this Mortgage, such Accessories as from time to time become worn out or
obsolete, provided that, either (a) at the time of, or prior to, such removal,
any such Accessories are replaced with other Accessories which are free from
Liens other than Permitted Encumbrances and have a value at least equal to that
of the replaced Accessories (and by such removal and replacement Mortgagor
·shall be deemed to have subjected such Accessories to the Lien of this
Mortgage), or (b) so long as a prepayment may be made without the imposition of
any premium pursuant to the Note, such Accessories are sold at fair market value
for cash and the net cash proceeds received from such disposition are paid over
promptly to Mortgagee to be applied to the prepayment of the principal of the
Loan.

 

Section 5.4           Additional Improvements.

 

Mortgagor will not construct any Improvements other than those presently on the
Property and those described in the Loan Agreement without the prior written
consent of Mortgagee. Mortgagor will complete and pay for, within a reasonable
time, any Improvements which Mortgagor is permitted to construct on the
Property. Mortgagor will construct and erect any permitted Improvements (a)
strictly in accordance with all applicable Laws and any private restrictive
covenants, (b) entirely on lots or parcels of the Property, (c) so as not to
encroach upon any easement or right of way or upon the land of others, and (d)
wholly within any building restriction and setback lines applicable to the
Property.

 

Section 5.5           Restrictive Covenants, Zoning, etc.

 

Without the prior written consent of Mortgagee, Mortgagor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Mortgagor (a) will promptly perform and
observe, and cause to be pe1formed and observed, all of the material terms and
conditions of all agreements affecting the Property, and (b) will do or cause to
be done all things necessary to preserve intact and unimpaired any and all
easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.

 

Article VI
Events of Default.

 

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Mortgage;

 

Section 6.1           Payment Obligations.

 

Mortgagor fails to pay any of the Obligations when due at maturity or upon
acceleration, or

within five (5) business days of due date for any other monetary obligation
hereunder.

 

Section 6.2           Transfers.

 

Mortgagor Transfers, or contracts to Transfer, all or any part of the Property
or any legal or beneficial interest therein (except for Transfers of the
Accessories expressly permitted under this Mortgage). The Transfer of the
general partnership interest in Mortgagor, if Mortgagor is a genera]
partnership, or the Transfer of more than 50% of the membership interests in
Mortgagor (whether in one or more transactions during the term of the Loan)
shall be deemed to be a prohibited Transfer of the Property constituting an
Event of Default. Notwithstanding the forgoing, Lansbrook Tampa or an affiliate
of Mortgagor shall be permitted to buy out, reduce, or take assignment of KMG
Stratus Lansbrook, LLC's interests without Mortgagee's consent, so long as
Lansbrook Tampa continues to own a controlling interest in Mortgagor.

 

 

 

 

Section 6.3           Other Obligations.

 

Mortgagor fails to promptly perform or comply with any of the Obligations set
forth in this Mortgage (other than those expressly described in other Sections
of this Article VI). and such failure continues uncured for a period of thirty
(30) days after Notice from Mortgagee to Mortgagor, unless (a) such failure, by
its nature, is not capable of being cured within such period, and (b) within
such period, Mortgagor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Mortgagor causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Mortgagee.

 

Section 6.4           Event of Default Under Other Loan Documents.

 

An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Mortgagor or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or Cl.ire period).

 

Section 6.5           Change in Zoning or Public Restriction.

 

Any change in any zoning ordinance or regulation or any other public restriction
is enacted, adopted or implemented that limits or defines the uses which may be
made of the Property such that the present or intended use of the Property, as
specified in the Loan Documents, would be in violation of such zoning ordinance
or regulation or public restriction, as changed.

 

Section 6-6           Default Under Leases.

 

Mortgagor fails to duly perform its material obligations under any Lease, and
such failure is not cured within the grace period, if any, provided in the
Lease.

 

Section 6.7           Execution; Attachment.

 

Any execution or attachment in excess of $100,000 is levied against any of the
Property, and such execution or attachment is not set aside, discharged or
stayed within thirty (30) days after the same is levied.

 

Section 6.9           Notice Limiting Future Advances. If Mortgagor, pursuant to
Florida Statutes 697.4         (1) (b), as amended from time to time, files for
record a notice limiting the maximum amount which may be secured by this
Mortgage.

 

Article VII

Rights and Remedies.

 

During an Event of Default, Mortgagee shall have the right, in addition to any
other rights or remedies available to Mortgagee under any of the Loan Documents,
applicable Law, or equity to exercise any one or more of the following rights,
powers or remedies:

 

Section 7.1           Acceleration.

 

Mortgagee may accelerate all Obligations under the Loan Documents whereupon such
Obligations shall become immediately due and payable, and Mortgagee may also
terminate any Swap Contract and such Swap Contracts shall immediately terminate,
all of the foregoing without notice of default, notice of acceleration or
intention to accelerate, presentment or demand for payment, protest, notice of
protest, notice of nonpayment or dishonor, or notices or demands of any kind or
character (all of which are hereby expressly waived by Mortgagor).

 

Section 7.2           Mortgagee's Right to Enter and Take Possession. Operate
and Apply Income.

 

(i)          Mortgagee may demand that Mortgagor surrender the actual possession
of the Property and upon such demand, Mortgagor shall forthwith surrender same
to Mortgagee and, to the extent permitted by law, Mortgagee itself, or by such
officers or agents as it may appoint, may enter and take possession of all of
the Property and may exclude Mortgagor and its agents and employees wholly
therefrom.

 

 

 

 

(ii)         If Mortgagor shall for any reason fail to surrender or deliver the
Property or any part thereof after Mortgagee's demand, Mortgagee may obtain a
judgment or order conferring on Mortgagee the right to immediate possession or
requiring the Mortgagor to deliver immediate possession to Mortgagee, to the
entry of which judgment or decree the Mortgagor hereby specifically consents.

 

(iii)        Mortgagee may from time to time: (A) continue and complete
construction of, hold, store, use operate, manage and control the Property and
conduct the business thereof; (B) make all reasonably necessary maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional Personalty; (C) insure
or keep the Property insured; (D) exercise all the rights and powers of the
Mortgagor in its name or otherwise with respect to the same; and (E) enter into
agreements with others (including, without limitation, new Leases or amendments,
extensions, or cancellations to existing Leases) all as Mortgagee from time to
time may determine in its sole discretion. Mortgagor hereby constitutes and
irrevocably appoint':! Mortgagee its true and lawful attorney-in-fact, which
appointment is coupled with an interest, with full power of substitution, and
empowers said attorney or attorneys in the name of Mortgagor, but at the option
of said attorney-in-fact, to do any and all acts and execute any and all
agreements that Mortgagee may deem necessary or proper to implement and perform
any and all of the foregoing.

 

(iv)        The Mortgagee may, with or without raking possession of the Property
as hereinabove provided, collect and receive all the Rents therefrom, including
those past due as well as those accruing thereafter, and shall apply the monies
so received first, to the payment of all costs and expenses (including, without
limitation, costs of arbitration, reasonable attorneys' fees and expenses)
incurred by Mortgagee and its agents in connection with the collection of same,
whether or not in possession of the Property, and second, in such order as
Mortgagee may elect, to the payment of the Obligations.

 

Section 7.3           Proceedings To Recover Sums Due.

 

(i) If any installment or part of any Obligation shall fail to be paid when due,
Mortgagee shall be entitled to sue for and to recover judgment against the
Mortgagor for the amount so due and unpaid together with all costs and expenses
{including, without limitation, casts of arbitration, reasonable attorneys' fees
and expenses) incurred by Mortgagee in connection with such proceeding, together
with interest thereon at the default rate under the Note from the date incurred
by Mortgagee. Any such judgment against the Mortgagor shall bear interest at the
maximum rate permitted by Law. All such costs and expenses shall be secured by
this Mortgage and shall be due and payable by Mortgagor immediately.

 

(ii) If Mortgagor shall fail to pay upon the Mortgagee's demand, after
acceleration as provided herein, all of the unpaid Obligations, together with
all accrued interest thereon, Mortgagee shall be entitled to sue for and to
recover judgment against the Mortgagor for the entire amount so due and unpaid
together with all costs and expenses (including, without limitation, costs of
arbitration, reasonable attorneys' fees and expenses) incurred by Mortgagee in
connection with such proceeding, together with interest thereon at the default
rate under the Note from the date incurred by Mortgagee. Any such judgment
against the Mortgagor shall bear interest at the maximum rate permitted "by Law.
All such costs and expenses shall be secured by this Mortgage and shall be
payable by Mortgagor immediately. Mortgagee's right under this subsection may be
exercised by Mortgagee either before, after or during the pendency of any
proceedings for the enforcement of this Mortgage, including appellate
proceedings.

 

(iii) No recovery of any judgment as provided in subsections (i) and (ii) above
and no attachment or levy of any execution upon any of the Property or any other
property shall in any way affect the lien of this Mortgage upon the Property or
any part thereof, or any lien, rights, powers, or remedies of Mortgagee
hereunder, but such Hen, rights, powers and remedies shal1 continue unimpaired
as before.

 

 

 

 

Section 7.4           Foreclosure.

 

(i)          Mortgagee may institute proceedings for the partial or complete
foreclosure of this Mortgage and Mortgagee may, pursuant to any final judgment
of foreclosure, sell the Property as an entirety or in separate lots, units, or
parcels.

 

(ii)         In case of a foreclosure sale of all or any part of the Property,
the proceeds of sale shall be applied in accordance with Section 7.14 hereof,
and the Mortgagee shall be entitled to seek a deficiency judgment against the
Mortgagor to enforce payment of any and all Obligations then remaining due and
unpaid, together with interest thereon, and to recover a judgment against the
Mortgagor therefor, which judgment shall bear interest at the maximum rate
permitted by Law.

 

(iii)        The Mortgagee is authorized to foreclose this Mortgage subject to
the rights of any tenants of the Property, or Mortgagee may elect which tenants
Mortgagee desires to name as parties defendant in such foreclosure and failure
to make any such tenants parties defendant to any such foreclosure proceedings
and to foreclose their rights will not be, nor be asserted by the Mortgagor to
be, a defense to any proceedings instituted by the Mortgagee to collect the
unpaid Obligations or to collect any deficiency remaining unpaid after the
foreclosure sale of the Property.

 

Section 7.5           Receiver.

 

Mortgagee may apply to any court of competent jurisdiction to have a receiver
appointed to enter upon and take possession of the Property, collect the Rents
therefrom and apply the same as the court may direct, such receiver to have all
of the rights and powers permitted under the laws of the State. The right of the
appointment of such receiver shall be a matter of strict right without regard to
the value or the occupancy of the Property or the solvency or insolvency of
Mortgagor. The expenses, including receiver's fees, attorneys' fees, costs and
agent's commission incurred pursuant to the powers herein contained, together
with interest thereon at the default rare under the Note, shall be secured
hereby and shall be due and payable by Mortgagor immediately without notice or
demand. Notwithstanding the appointment of any receiver or other custodian,
Mortgagee shall be entitled as pledgee to the possession and control of any cash
or deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to the Mortgagee, and the Mortgagee shall have the right to offset the
unpaid Obligations against any such cash or deposits in such order as Mortgagee
may elect.

 

Section 7.6           Remedies as to Personalty.

 

Mortgagee may exercise any or all of its rights and remedies under the Uniform
Commercial Code-Secured Transactions as adopted by the State as in effect from
time to time, (or under the Uniform Commercial Code in force from time to time
in any other state to the extent the same is applicable law) or other applicable
law as well as all other rights and remedies possessed by Mortgagee, all of
which shall be cumulative. Mortgagee is hereby authorized and empowered to enter
the Property or other place where the Personalty may be located without legal
process, and to take possession of the Personalty without notice or demand,
which hereby are waived to the maximum extent permitted by the laws of the
State. Upon demand by Mortgagee, Mortgagor shall make the Personalty available
to Mortgagee at a place reasonably convenient to Mortgagee. Mortgagee may sell
at one or more public or private sales and for such price as Mortgagee may deem
commercially reasonable, any and all of the Personalty secured by this Mortgage,
and any other security or property held by Mortgagee and Mortgagee may be the
purchaser of any or all of the Personalty.

 

Section 7.7           Other.

 

Mortgagee may institute and maintain any suits and proceedings as the Mortgagee
may deem advisable {i) to prevent any impairment of the Property by any acts
which may be unlawful or in violation of this Mortgage, (ii) to preserve or
protect its interest in the Property, and (iii) to restrain the enforcement of
or compliance with any Laws that may be unconstitutional or otherwise invalid,
if the enforcement of or compliance with such Laws might impair the security
hereunder or be prejudicial to the Mortgagee's interest

 

Section 7.8           Remedies Cumulative and Concurrent

 

No right, power or remedy of Mortgagee as provided in the Note, this Mortgage,
the Guaranty, or the other Loan Documents is intended to be exclusive of any
other right, power, or remedy of Mortgagee, but each and every such right, power
and remedy shall be cumulative and concurrent and in addition to any other
right, power or remedy available to Mortgagee now or hereafter existing at law
or in equity and may be pursued separately, successively or together against
Mortgagor, any Guarantor, or any endorser, co-maker, surety or guarantor of the
Obligations, or the Property or any part thereof, or any one or more of them, at
the sole discretion of Mortgagee. The failure of Mortgagee to exercise any such
right, power or remedy shall in no event be construed as a waiver or release
thereof.

 

 

 

 

Section 7.9           Waiver, Delay or Omission.

 

No waiver of any Event of Default hereunder shall extend to or affect any
subsequent or any other Event of Default then existing, or impair any rights,
powers or remedies consequent thereon, and no delay or omission of Mortgagee to
exercise any right. power or remedy shall be construed to waive any such Event
of Default or to constitute acquiescence therein.

 

Section 7.10         Credit of Mortgagee.

 

To the maximum extent permitted by the laws of the State, upon any sale made
under or by virtue of this Article, Mortgagee may bid for and acquire the
Property, or any part thereof, and in lieu of paying cash therefor may apply to
the purchase price, any portion of or all of the unpaid Obligations in such
order as Mortgagee may elect.

 

Section 7.11         Sale.

 

Any sale or sales made under or by virtue of this Article shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever at
law or in equity, of the Mortgagor and all Persons, except tenants pursuant to
Leases approved by Mortgagee, claiming by, through or under Mortgagor in and to
the properties and rights so sold, whether sold to Mortgagee or to others.

 

Section 7.12         Proofs of Claim.

 

In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition, seizure of the Property by any
Governmental Authority, or other judicial proceedings affecting the Mortgagor,
any Guarantor, any endorser, co-maker, surety, or guarantor of the Obligations,
or any of their respective properties, the Mortgagee, to the extent permitted by
law, shall be entitled to file such proofs of claim and other documents as may
be necessary or advisable 1n order to have its claim allowed in such proceedings
for the entire unpaid Obligations at the date of the institution of such
proceedings, and for any additional amounts which may become due and payable
after such date.

 

Section 7.13         Waiver of Redemption, Notice, Marshalling. Etc.

 

Mortgagor hereby waives and releases, for itself and anyone claiming through,
by, or under it, to the maximum extent permitted by the laws of the State:

 

(i)           all benefit that might accrue to Mortgagor by virtue of any
present or future law exempting the Property, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution, or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment,

 

(ii)          unless specifically required herein or in any of the other Loan
Documents, all notices of default, or Mortgagee's actual exercise of any option
or remedy under the Loan Documents, or otherwise, and

 

(iii)         any right to have the Property marshalled.

 

Section 7.14         Application of Proceeds.

 

The proceeds of any sale of all or any portion of the Property shall be applied
by Mortgagee first, to the payment of receiver's fees and expenses, if any, and
to the payment of all costs and expenses (including, without limitation,
reasonable attorneys' fees and expenses) incurred by Mortgagee, together with
interest thereon at the default rate under the Note from the date so incurred,
in connection with any entry, action or proceeding under this Article and,
second, in such order as Mortgagee may elect, to the payment of the Obligations.
Mortgagor shall be and remain liable to Mortgagee for any difference between the
net proceeds of sale and the amount of the Obligations until all of the
Obligations have been paid in full.

 

Section 7.15         Discontinuance of Proceedings.

 

If Mortgagee shall have proceeded to enforce any right under any Loan Document
and such proceedings shall have been discontinued or abandoned for any reason,
then except as may be provided in any written agreement between Mortgagor and
Mortgagee providing for the discontinuance or abandonment of such proceedings,
Mortgagor and Mortgagee shall be restored to their former positions and the
rights, remedies and powers of Mortgagee shall continue as if no such
proceedings had been instituted.

 

 

 

 

Section 7.16         Mortgagee's Actions.

 

Mortgagee may, at any time without notice to any Person and without
consideration, do or refrain from doing any or all of the following actions, and
neither the Mortgagor, any Guarantor, any endorser, co-maker, surety or
guarantor of the Obligations, nor any other Person (hereinafter in this Section
collectively referred to as the "Obligor") now or hereafter liable for the
payment and performance of the Obligations shall be relieved from the payment
and performance thereof, unless specifically released in writing by Mortgagee:
(a) renew, extend or modify the terms of the Note, this Mortgage, the Guaranty
and the other Loan Documents, or any of them; (b) forbear or extend the time for
the payment or performance of any or all of the Obligations; (c) apply payments
by any Obligor to the reduction of the unpaid Obligations in such manner, in
such amounts, and at such times and in such order and priority as Mortgagee may
see fit; (d) release any Obligor; (e) substitute or release in whole or in part
the Property or any other collateral or any portion thereof now or hereafter
held as security for the Obligations without affecting, disturbing or impairing
in any manner whatsoever the validity and priority of the lien of this Mortgage
upon the Property which is not released or substituted, or the validity and
priority of any security interest of the Mortgagee in such other collateral
which is not released or substituted; (f) subordinate the lien of this Mortgage
or the lien of any other security interest in any other collateral now or
hereafter held as security for the Obligations; (g) join in the execution of a
plat or replat of the Property (provided, however, notwithstanding the
foregoing, Mortgagee will join in such plat or replat of the Property so long as
such plat or replat is acceptable to Mortgagee); (h) join in and consent to the
filing of a declaration of condominium or declaration of restrictive covenants
regarding all or any part of the Property; (i) consent to the granting of any
easement on the Property; and (j) generally deal with any obligor or any other
party as Mortgagee may see fit.

 

Section 7.17         Other Remedies.

 

Mortgagee shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Mortgagor provided under the Loan
Documents or by applicable Laws.

 

Article VIII
Miscellaneous.



 

Section 8.1         Rights, Powers and Remedies Cumulative.

 

Each right, power and remedy of Mortgagee as provided for in this Mortgage, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Mortgage, or in any of the other Loan Documents
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Mortgagee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Mortgagee of any or all
such other rights, powers or remedies.

 

 

 

 

Section 8.2           No Waiver by Mortgagee.

 

No course of dealing or conduct by or among Mortgagee and Mortgagor shall be
effective to amend, modify or change any provisions of this Mortgage or the
other Loan Documents. No failure or delay by Mortgagee to insist upon the strict
performance of any term, covenant or agreement of this Mortgage or of any of the
other Loan Documents, or to exercise any right, power or remedy consequent upon
a breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude Mortgagee from exercising any such
right, power or remedy at any later time or times. By accepting payment after
the due date of any of the Obligations, Mortgagee shall not be deemed to waive
the right either to require prompt payment when due of all other Obligations, or
to declare an Event of Default for failure to make prompt payment of any such
other Obligations. Neither Mortgagor nor any other Person now or hereafter
obligated for the ·payment of the whole or any part of the Obligations shall be
relieved of such liability by reason of (a) the failure of Mortgagee to comply
with any request of Mortgagor or of any other Person to take action to foreclose
this Mortgage or otherwise enforce any of the provisions of this Mortgage, or
(b) any agreement or stipulation between any subsequent owner or owners of the
Property and Mortgagee, or (c) Mortgagee's extending the time of payment or
modifying the terms of this Mortgage or any of the other Loan Documents without
first having obtained the consent of Mortgagor or such other Person. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Mortgagee may release any Person
at any time liable for any of the Obligations or any part of the security for
the Obligations and may extend the time of payment or otherwise modify the terms
of this Mortgage or any of the other Loan Documents without in any way impairing
or affecting the Lien of this Mortgage or the priority of this Mortgage over any
subordinate Lien. The holder of any subordinate Lien shall have no right to
terminate any Lease regardless of whether or not such Lease is subordinate to
this Mortgage. Mortgagee may resort to the security or collateral described in
this Mortgage or any of the other Loan Documents in such order and manner as
Mortgagee may elect in its sole discretion.

 

Section 8.3           Waivers and Agreements Regarding Remedies.

 

To the full extent Mortgagor may do so, Mortgagor hereby:

 

(a)          agrees that it will not at any time plead, claim or take advantage
of any Laws now or hereafter in force providing for any appraisement, valuation,
stay, extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, exemption from civil process,
extension of time for payment and notice of election to accelerate the
Obligations;

 

(b)          waives all rights to a marshalling of the assets of Mortgagor,
including the Property, or to a sale in the inverse order of alienation in the
event of a foreclosure of the Property, and agrees not to assert any right under
any Law pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Mortgagee under the terms of this Mortgage to a sale of the Property without any
prior or different resort for collection, or the right of Mortgagee to the
payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;

 

 

 

 

(c)          waives any right to bring or utilize any defense, counterclaim or
setoff, other than one which denies the existence or sufficiency of the facts
upon which any foreclosure action is grounded. If any defense, counterclaim or
setoff, other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of su.ch separate action for money damages shall not be deemed to
afford any grounds for staying the foreclosure action; and

 

(d) waives and relinquishes any and all rights and remedies which Mortgagor may
have. or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.

 

Section 8.4           Successors and Assigns.

 

All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Property and shall apply to and bind the successors and
assigns of Mortgagor (including any permitted subsequent owner of the Property),
and inure to the benefit of Mortgagee, its successors and assigns.

 

Section 8.5           No Warranty by Mortgagee.

 

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Mortgagor or to be given to Mortgagee
pursuant to this Mortgage or any of the other Loan Documents, Mortgagee shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Mortgagee.

 

Section 8.6           Amendments.

 

This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought

 

Section 8.7           Severability.

 

In the event any one or more of the provisions of this Mortgage or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Loan
Documents, then and in either of those events, at the option of Mortgagee, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.

 

Section 8.8           Notices.

 

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any Notice
shall be deemed to have been given either at the time of personal delivery or,
in the case of courier or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or, in the case of facsimile,
upon receipt; provided that service of a Notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this Mortgage
or in any other Loan Document or to require giving of notice or demand to or
upon any Person in any situation or for any reason.

 

 

 

 

Section 8.9           Joint and Several Liability.

 

If Mortgagor consists of two (2) or more Persons, the term "Mortgagor" shall
also refer to all Persons signing this Mortgage as Mortgagor, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. Mortgagee may release, compromise, modify or settle with any of
Mortgagor, in whole or in part, without impairing, lessening or affecting the
obligations and liabilities of the others of Mortgagor hereunder or under the
Note. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Mortgagor.

 

Section 8.10         Rules of Construction.

 

The words "hereof,'' "herein," "hereunder," "hereto," and other words of similar
import refer to this Mortgage in its entirety. The terms "agree" and
"agreements" mean and include "covenant" and "covenants." The words "include"
and "including" shall be interpreted as if followed by the words "without
limitation." The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. All references (a} made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, .in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Improvements, Personalty, Real Property or Property shall mean all or any
portion of each of the foregoing, respectively, and (e) to Articles or Sections
are to the respective Articles or Sections contained in this Mortgage unless
expressly indicated otherwise. Any term used or defined in the Uniform
Commercial Code of the State, as in effect from time to time, which is not
defined in this Mortgage shall have the meaning ascribed to that term in the
Uniform Commercial Code of the State. If a term is defined 1n Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term shall have the meaning specified
in Article 9.

 

Section 8.11         Governing Law.

 

This Mortgage shall be construed, governed and enforced in accordance with the
Laws in effect from time to time in the State.

 

Section 8.12         Time of Essence.

 

It is specifically agreed that time is of the essence as to all matters provided
for in this Mortgage.

 

Section 8.13         Survival of Warranties and Covenants.

 

The .warranties, representations, covenants and agreements set forth in this
Mortgage shall survive the making of the Loan and the execution and delivery of
the Note, and shall continue in full force and effect until all of the
Obligations shall have been paid and performed in full.

 

Section 8.14         Dispute Resolution.

 

(a)           Arbitration. Except to the extent expressly provided below, any
Dispute shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal .Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then- current
rules for arbitration of financial services disputes of the American Arbitration
Association, or any successor thereof ("AAA") and the "Special Rules" set forth
below.. In the event of any inconsistency, the Special Rules shall control. The
filing of a court action is not intended to constitute a waiver of the right of
Mortgagor or Mortgagee, including the suing party, thereafter to require
submittal of the Dispute to arbitration. Any party to this Mortgage may bring an
action, including a summary or expedited proceeding, to compel arbitration of
any Dispute in any court having jurisdiction over such action. For the purposes
of this Dispute Resolution Section only, the terms "party" and "parties" shall
include any parent corporation, subsidiary or Affiliate of Mortgagee involved in
the servicing, management or administration of any obligation described in or
evidenced by this Mortgage, together with the officers, employees, successors
and assigns of each of the foregoing.

 

 

 

 

(b)           Special Rules.

 

(i)            The arbitration shall be conducted in the State.

 

(ii)           The arbitration shall be administered by AAA. who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or lega1ly precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Mortgage may· substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Mortgage, referred to collectively as the "arbitrator").

 

(iii)          All arbitration hearings will be commenced within ninety (90)
days of the demand for arbitration and completed within ninety (90) days from
the date of commencement; provided, however, that upon a showing of good cause,
the arbitrator shall be permitted to extend the commencement of such hearing for
up to an additional sixty (60) days.

 

(iv)          The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

 

(v)           The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or ate barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

 

(vi)          Any dispute concerning this arbitration provision, including any
such dispute as to the validity or enforceability of this provision, or whether
a Dispute is arbitrable, shall be determined by the arbitrator; provided,
however, that the arbitrator shall not be permitted to vary the express
provisions of these Special Rules or the Reservations of Rights in subsection
{c) below.

 

(vii)         The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Mortgage.

 

(viii)        The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

 

(c)           Reservations of Rights. Nothing in this Mortgage shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Mortgage, or (ii) apply to or limit
the right of Mortgagee (A) to exercise self help remedies such as (but not
limited to) setoff, or (B) to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (C) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession,
prejudgment attachment, or the appointment of a receiver, or (D) to pursue
rights against a party to this Mortgage in a third-party proceeding in any
action brought against Mortgagee in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts). Mortgagee may exercise the rights set forth in
clauses (A) through (D), inclusive, before, during or after the pendency of any
arbitration proceeding brought pursuant to this Mortgage. Neither the exercise
of self help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies shall constitute a waiver of
the right of any party, including the claimant in any such action, to arbitrate
the merits of the Dispute occasioning resort to such remedies. No provision in
the Loan Documents regarding submission to jurisdiction and/or venue in any
court is intended or shall be construed to be in derogation of the provisions in
any Loan Document for arbitration of any Dispute.

 

 

 

 

(d)           Conflicting Provisions for Dispute Resolution. If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Mortgage, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

 

(e) JURY TRIAL WAIVER IN ARBITRATION. BY AGREEING TO THIS SECTION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

 

Section 8.15         Forum.

 

Mortgagor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Mortgage and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute. Mortgagor hereby irrevocably waives, to the fullest
extent permitted by Law. any objection that Mortgagor may now or hereafter have
to the laying of venue in any such court and any claim that any·such court is an
inconvenient forum. Mortgagor hereby agrees and consents that, in addition to
any methods of service of process, provided for under applicable law, all
service of process in any such suit, action or proceeding in any state court or
any United States federal court sitting in the state specified in the governing
law section of this Mortgage may be made by certified or registered mail, return
receipt requested, directed to Mortgagor at its addresses for notice set forth
in this Mortgage, provided, however, that such mailings shall be sent separately
or at any subsequent addresses of which Mortgagee received actual notice from
Mortgagor in accordance with the notice section of this Mortgage, and service so
made shall be complete five (S) days after the same shall have been so mailed.
Nothing herein shall affect the right of Mortgagee to serve process in any
manner permitted by Law or limit the right of Mortgagee to bring proceedings
against Mortgagor in any other court or jurisdiction.

 

 

 

 

Section 8.16         WAIVER OF JURY TRIAL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE :PARTIES' AGREEMENT TO ARBITRATE ANY
"DISPUTE" (AS DEFINED ABOVE) AS SET FORTH IN THIS MORTGAGE., TO THE EXTENT ANY
"DISPUTE" IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY
ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, MORTGAGOR AND MORTGAGEE WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
"DISPUTE" AND ANY ACTION ON SUCH 'DISPUTE." THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND MORTGAGOR AND MORTGAGEE
HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY PERSON OR ENTITY TO INDUCE TH1S WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THE LOAN DOCUMENTS. MORTGAGOR AND MORTGAGEE ARE EACH
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. MORTGAGOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT BAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 8.17         Entire Agreement.

 

The Loan Documents constitute the entire understanding and agreement between
Mortgagor and Mortgagee with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Mortgagor and Mortgagee with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Mortgagee to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.

 

[Remainder of Page Left Intentionally Blank]

 



 

 

 

 

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed under seal
as of the day and year first written above

 

WATERTON LANSBROOK VENTURE, L.L.C., a Delaware limited liability company

 

By: WRPV XI Lansbrook Tampa, L.L.C., a Delaware limited   liability company, as
manager        By: Waterton Venture XI Holdings, L.L.C., a Delaware limited    
liability company, as manager           By: Waterton Residential Property
Venture XI, L.P., a       Delaware limited partnership, as a manager          
By: Waterton Residential Property Venture XI (PF-1),       LP., a Delaware
limited partnership, as a manager                   By: Waterton Venture XI GP,
L.L.C., a Delaware         limited liability company, as general partner        
            By: Waterton Associates L.L.C., an Illinois           limited
liability company, as sole           member                         By: /s/ Marc
Swerdlow             Marc Swerdlow, President

 

WITNESS OR ATTEST       /s/ Carolyn M. Lagor   Name: Carolyn M. Lagor       /s/
Christina Shorts   Name: Christina Shorts  

 

[SEAL]

·

 

 

 

STATE OF ILLINOIS           )

 

COUNTY OF COOK             )

 

The foregoing instrument was acknowledged before me this 25 day of September,
2012 by Marc Swerdlow, as President of Waterton Associates L.L.C., as sole
member of Waterton Venture XI GP, L.L.C., as general partner of Waterton
Residential Property Venture XI (PF-1), L.P., and Waterton Residential Property
Venture XI, L.P., each a manager of Waterton Venture XI Holdings, L.L.C., as
manager of WRPV XI Lansbrook Tampa, L.L.C., as manager of WATERTON LANSBROOK
VENTURE, L.L.C., a Delaware limited liability company, on behalf of the limited
liability company. He is personally known to me or has produced _________as
identification.

 

  /s/ Tenzin C. Wangyal   Printed Name: Tenzin C. Wangyal   Notary Public    
Serial Number (if any):           My Commission Expires: 4/8/2013

 

  (NOTARY SEAL)       OFFICIAL SEAL   TENZIN C WANGYAL   Notary Public State of
Illinois   My Commission Expires 04/08/13    

 

 

 

 

Exhibit A

 

Legal Description

PARCEL 1:

 

UNITS as shown on Schedule 1 being in the following:

 

LANSBROOK VILLAGE CONDOMINIUM, a Condominium according to the Declaration of
Condominium thereof, as recorded in O.R Book 14696, Pages 673 through 874,
inclusive and according to the Plat thereof recorded in Condominium Book 139,
Pages 42 through 62, inclusive and all amendments thereof, of the Public Records
of Pinellas County, Florida, together with an undivided interest in the common
elements for each unit described in Schedule 1.

 

PARCEL 2:

 

Easements in and to the common areas, as more particularly defined and described
in the Declaration of Covenants, Conditions, Restrictions and Easements for The
Villages at Lansbrook (The “Villages at Lansbrook Declaration, recorded
.December 17, 1999, in O.R. Book 10758, Page 763, as further supplemented by the
document recorded in O.R. Book 10758, Page 855, as further supplements by the
document recorded in O.R. Book 11378,Page 120 and as Amended and Restated by
Amended and Restate Declaration of Covenants, Conditions, Restrictions and
Easements for Village of Lansbrook, recorded in O.R. Book 12489, Page 2341,
Second Amended and Restate Declaration of Covenants, Conditions, Restrictions
and Easements for Villages of Lansbrook recorded October 4, 2004, in O.R. Book
13864, Page 2510, all of the Public Records of Pinellas County, Florida, LESS
and EXCEPT those easement areas created under the aforementioned documentation
that are located within Parcel 1 described above.

 

PARCEL 3:

 

Draiw1ge and retention easements over the drainage area more particularly
described and defined in the Declaration of Drainage Easements and Maintenance
Agreement (the "Drainage Declaration'') recorded October 15, 1993, in O.R. Book
8437, Page 1145, as modified by O.R. Book 9109, Page 1086 and as supplemented by
document recorded in O.R. Book 11378, Page 111, all of the Public Records of
Pinellas County, Florida.

 

EXHIBIT A

 

 

 

 

SCHEDULE 1 Exhibit A, LEGAL DESCRIPTION

 

PARCEL 1 con't:

 

Cambridge Village "C" Units

 

C0l-101 C0l-103 C01-104 C0l-106   C0l-201 C01-202 C0l-205 C0l-206 C02-101
C02-103 C02-104 C02-201 C02-202 C03-101 C03-102 C03-104 C03-105 C03-106 C03-201
C03-202 C03-203 C03-204 C03-205 C04-101 C04-102 C04-103 C04-104 C04-201 C04-203
C04-204 C05-104 C05-105 C05-106 C05-202 C05-203 C05-205 C05-206 C06-101 C06-102
C06-103 C06-104 C06-201 C06-203 C06-204 C07-104 C07-105 C07-106 C07-201 C07-202
C0?-204 C07-206 C08-101 C08-104 C05-201 C08-203 C08-204 C09-101 C09-102 C09-103
C09-104 C09-201 C09-202 C09-203 C09-204 C10-102 Cl0-103 Cl0-104 Cl0-105 C10-106
Cl0-201 Cl0-202 C10-203 C10-205 Cl0-206 Cl1-101 Cll-102 Cll-103 Cll-201 Cll-202
Cll-203 C12-101 Cl 2-104 C12-201 C12-203 C13-101 C13-102 Cl3-104 Cl3-201 CB-203
Cl3-204 C14-102 Cl4-104 Cl4-201 Cl4-202 C14-204 C15-101 C15-102 Cl5-104 Cl 5-201
C15-202 C15-204 Cl6-l01 C16-102 C16-104 CI6-201 Cl6-202 C16-203 C16-204 CI?-103
Cl7-104 Cl7-201 Cl7-202 C17-203 C17-204 C18-101 C18-102 Cl8-103 C18-104 C18-201
C18-202 Cl8-203 C18-204 C19-104 C19-201 Cl9-203 C19-204 C20-l01 C20-104 C20-201
C20-204 C21-101 C21-102 C21-103 C21-104 C21-201 C21-202 C21-203 C22-103 C22-104
C22-105 C22-106 C22-204 C22-205 C22-206 C23-101 C23-102 C23-l03 C23-104 C23-105
C23-l06 C23-201 C23-202 C23-203 C23-204 C23-205 C23-206 C24-101 C24-102 C24-103
C24-201 C24-203 C24-204 C25-101 C25-102 C25-104 C25-105 C25-201 C25-203 C25-204
C25-205 C25-206 C26-101 C26-102 C26-104 C26-201 C26-203 C26-204    

 

Hampton Village ''H" Units

 

HOl-102 HOl-103 HOI-104 HOl-106 HOl-107 HQl-108 H02-l01 H02-103 H02-104 H02-105
H02-106 H02-108 H03-103 H03-104 H03-105 H03-106 H03-107 H04-101 H04-106 HOS-103
H05-104 H06-10l H06-102 H06-107 H06-108 Hl6-201 H06-202 H06-203 H06-204 H06-207
H06-208 H06-301 H06-302 H06-303 H06-304 H06-305 H06-306 H06-307 H06-308 H07-102
H0?-103 HOS-101 H08·103 H09-102 H09-103 H09-104 H09-105 H09-106 H09-107 H09-108
Hl0-101 HlO-l-02 Hl0-103 Hl0-106 Hl0-107 Hl0-108 Hl0-203 Hl0-204 Hl0-205 Hl0-206
Hl0-207 H10-301 Hl0-302 Hl 0-304 Hl0-306 Hl0-307 Hl0-308 HI 1-103 Hll-105
Hll-106 Hll-107 H1 l-108 Hl l-109 H12-101 Hl2-102 Hl2-103 H12-104 H12-l05
H12-106 H12-107 H12-108 Hl2-201 H12-202 H12-203 H12-205 H12206 Hl2-207 H12-208
H12-301 H12-302 H12-304 H12-305 Hl2-306 Hl3-103 HB-104 Hl3-l05 Hl4-101 H14-102
Hl4-104 Hl4-105 HlS-101 H15-106 HlS-108 H16-104. H16-105 H16-106 Hl6-107 H16-108
Hl6-201 Hl6-202 H16-203 H16-204 H16·205 H16-206 H16-207 H16-208 H16-301 Hl 6 302
Hl6-304 H16-306 H16-307 Hl6-308 H17-102 Hl7-104 H17-105 Hl7-106 HI 7-107 H18-l01
Hl8-102 Hl 8-103 Hl8-104 Hl8-105 H18-106 Hl8-108 Hl9-102

 

Exhibit A

 

 

 

 

H19-103 H19-104 H19-105 H19-106 H20-101 H20-102 H20-103 H20-104 H20-105 H21-103
H21-105 H21-107 H21-108 HZl-109 H21-110 H22-103 H22-104 H22-106 H22-107 H22-108
H22-109 H22-110 H23-101 H23-102 H23-103 H23-104 H23-105 H23-106 H24-101 H24-102
H24-103 H24-105 H24-108 H23-109    

 

Windsor Village ''W" Units

 



WOl-101 WOl-204 W02-104 W02-201 W02-203 W03-101 W03-201 W03-202 W03-203 W03-204
W04-102 W04-104 W04 204 W05-101 W05-104 W06-101 W06-102 W06-104 W06-203 W06-204
W07-l01 W07-103 W07-104 W07-201 W07-202 W07-203 W07-204 W08-101 W08-102 W08-104
W08-201 W08-202 W08-204 W09-104 W09-105 Wl0-101 W10-103 Wl0-105 Wll-104 Wll-106
Wl2-101 Wl2-103 W12-104 W12-105 W12-106 WB-102 Wl3-105 WB-106 Wl4-102 Wl4-103
Wl4-104 WlS-101 W15-I 02 W15-103 WlS-104 Wl5-105 Wl5-106 Wl6-102 W16-103 Wl6-104
W16-l05 WI7-101 Wl7-103 Wl8-101 W18-102 W18-103 W18-104 W l8-201 W18-202 Wl8-203
W18-204 W19-101 W19-201 Wl9-204 W20-102 W20-103 W20-104 W20-203 W21-101 W21-102
W21-103 W2J-201 W21-202 W21-204 w22-101 W22-l02 W22-103 W22-104 W22-202 W22-203
W22-204 W23-101 W23-102 W23-104 W23-202 W23-203 W24-101 W24-102 W24-103 W24-104
W24-202 W24-203 W24-204 W25-101 W25-102 W25-103 W25-104 W25-203 W26-101 W26-102
W26-103 W26-104 W26-201 W26-202 W27-202 W28-102 W28-103 W28-202 W28-203 W29-102
W29-103 W30-101 W30-l02 W30-201 W31-101 W3I-103 W31-104 W32-101 W32-103 W33-101
W33-104 W34-101 W34-105 W35-101 W35-102 W35-104 W35-l05 W35-106 W36-103 W36-106
W37-101 W37-102 W34-103 W37-104 W37-105 W38-101 W38-104 W38-106 W39-l01 W39-105
W40-101 W41-101 W41-102 W41-103 W41-104              



 





C19-102 C08-202 C20-103 C25-103                             H06-206 Hl0-201
Hl0-303 Hl l-110 HlS-102 HlS-104 HlS-110 H16-305 H22-105                  
W03-102                                   Wl l-101 W l0-102 W36-105 W26-204
W27-201 W36-102 W8-203 W20-101 W33-106 W25-204                

 

EXHIBIT A

 

 

 

 

